Citation Nr: 1401144	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a sinus condition, to include allergic rhinitis, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1990 to May 1991 and from February 2003 to August 2003.  He also had service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the appellant's substantive appeal was filed in June 2008, more than 60 days after the agency of original jurisdiction (AOJ) mailed him the February 2008 Statement of the Case, and over a year after the AOJ issued the October 2006 rating decision, and thus would be untimely pursuant to 38 C.F.R. § 20.302(b).  However, the untimely submission appears to have been due to a change in the appellant's address.  A January 2008 notice letter sent to the same address was returned as undeliverable and resent in April 2008.  Although the statement of the case was not returned as undeliverable, in a June 2008 statement, the appellant requested an extension of the time to file a VA Form 9.  He stated that, "[t]he mail was rerouted and I did not get my statement of the case until recently."  He noted that he "just now have received the SOC."  The appellant's VA treatment records also reflect that he did not discuss his appeals until a June 2008 record in which he "discussed his frustration and resentment due to his appeals for 5 service connection claims having been denied."  The Board finds the appellant's statement that he did not receive the statement of the case until June 2008 to be credible.  

The failure to file a substantive appeal, or the untimely filing of such an appeal, is not a jurisdictional bar to the Board's adjudication of a matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Further, it is the Board's authority to determine whether the Veteran's filings, including substantive appeals, are timely.  38 U.S.C.A. § 20.101(d).  In this case, the appellant submitted a timely statement to the RO regarding his late receipt of the statement of the case in June 2008.  He also submitted a substantive appeal in June 2008.  Based on the evidence of record, the Board finds that the appellant did not receive the statement of the case until June 2008 due to it being sent to an incorrect address and thus will consider his substantive appeal to be timely.  In the substantive appeal, the appellant indicated that he wanted to appeal all of the issues listed on the statement of the case.

In a September 2009 statement, the appellant stated that he had fibromyalgia and suffered constant pain and swelling due to his service in Iraq.  The issue of entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss, a low back disability, a kidney disability, a right knee disability, and a sinus condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant has tinnitus that is at least as likely as not related to his active military service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the appellant's claim for entitlement to service connection for tinnitus, the Board grants entitlement to service connection, which constitutes a complete grant of the appellant's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The appellant has asserted that he has had ringing in his ears since coming back from Iraq in 2003.  A VA audiologist noted that the appellant reported recurrent bilateral tinnitus.  See June 2007 VA treatment records.  The appellant is competent to report symptoms capable of lay observation such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The appellant stated that he was exposed to constant noise while in Iraq due to his job being around generators and also truck driving with no mufflers on their trucks.  The appellant is competent to report that he was exposed to noise and the Board finds he was likely exposed to loud noise in service.

The appellant has consistently reported that tinnitus first began in 2003 following his service in Iraq.  Tinnitus is the type of condition that a lay person can identify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's service treatment records do not indicate that the appellant reported having tinnitus.  However, the claims file does not contain a separation examination report from the time of his discharge from active service in August 2003.  As the appellant's assertion that he has had tinnitus since active service in 2003 is not contradicted by the evidence of record, the Board finds his assertion to be credible.  Although the appellant was diagnosed with tinnitus by a VA audiologist at an examination in June 2007, the audiologist did not provide an opinion as to whether his tinnitus was related to exposure to noise in service. 

The appellant is competent and credible to report having had tinnitus since active service in 2003.  Resolving the benefit of the doubt in the appellant's favor, the Board finds that his tinnitus is related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

In a September 2009 statement, the appellant stated that he had "definite hearing loss."  The most recent audiogram of record was from June 2007.  As the appellant is competent to report having trouble hearing and he was likely exposed to loud noise in service, a new VA examination is required to determine whether the appellant has hearing loss that is related to service.

The Board also finds that a VA examination is necessary in regard to the appellant's claim for entitlement to service connection for sinus problems.  In an October 1998 annual medical certification, the appellant reported that he had sinus problems that were incurred several months after his return from Operation Desert Storm, approximately June 1991.  The appellant has asserted that he never had a problem with his sinus until his service in the Gulf War.  As the appellant is competent to report sinus symptoms, the Board finds that a VA examination is warranted to determine whether the appellant has a sinus condition, to include allergic rhinitis, that is related to active service.

In regard to the appellant's claims for entitlement to service connection for a right knee disability, the Board also finds that the claim must be remanded for a VA examination.  A record dated in July 2003, during the appellant's period of active service, indicates that the appellant had knee ligament pull that was better prior to deployment.  The appellant has also asserted that he has knee pain due to an undiagnosed illness.  The Board finds that a VA examination is necessary to determine whether the appellant has a right knee disability that was caused or aggravated by active service or whether he has an undiagnosed illness related to service.

The appellant also appealed his claim for service connection for a low back disability.  In the June 2008 substantive appeal, the appellant stated that he had treatment and X-rays available from Montgomery.  He requested that VA obtain the records to support his claim.  VA treatment records printed in November 2008 were associated with the claims file.  However, the most recent record printed was dated in June 2007.  VA psychological records dated in June and October 2008 were later added to the claims file.  As the June and October 2008 records should have been included in the VA treatment records printed in November 2008 if the appellant's complete VA treatment records were printed, it appears the appellant's VA treatment records may be incomplete.  As the appellant specifically requested that VA obtain his VA treatment records and they are potentially relevant to the claim, the claim must be remanded.  Additionally, as the appellant has asserted that he has joint pain due to an undiagnosed illness, a VA examiner should address whether the appellant has a low back disability that is related to service.  As the VA treatment records may also be relevant to the appellant's claim for service connection for a kidney disability, that claim must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete VA treatment records from June 2007 to present.  If no records are available, the claims file must indicate this fact.

2.  After completion of the above and after any records obtained have been associated with the claims file, schedule the VA audiological examination.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the appellant has bilateral hearing loss that is related to exposure to loud noise in service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After completion of step 1 and after any records received have been associated with the claims file, schedule the appellant for a VA examination(s) to determine the following:

(a)  Identify all (i) right knee, (ii) low back and (iii) sinus disabilities, to include allergic rhinitis.

(b)  If a diagnosed disability is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the (i) right knee, (ii) low back and/or (ii) sinus disability, to include allergic rhinitis, is related to service.

(c) If any complaint of pain is not a result of a known diagnosis, the examiner should also specify and provide an opinion as to whether it is at least as likely as not (50 percent probability) that the condition is due to an undiagnosed illness related to the appellant's service in Southwest Asia.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


